Citation Nr: 0736308	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to extension of a temporary total rating for 
convalescence under 38 C.F.R. § 4.30, beyond January 1, 2004.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the metatarsal phalangeal joint of the right 
foot, rated noncompensably disabling prior to November 17, 
2003, and 10 percent disabling from January 1, 2004.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
and from October 1970 to August 1991.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The an increased rating for traumatic arthritis of the 
metatarsal phalangeal joint of the right foot is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection was granted for traumatic arthritis of 
the metatarsal phalangeal joint of the right foot in a 
December 1992 rating decision.  

2.  VA records document the veteran had surgery for 
correction of a bunion on his right foot on November 17, 
2003.  

3.  In an April 2004 rating decision, a temporary 100 percent 
rating was assigned effective November 17, 2003 based on 
surgical treatment requiring a period of convalescence.  

4.  A VA examination was conducted in January 2004.  

5.  The April 2004 rating decision of the RO assigned a 10 
percent rating for the post operative residuals of the 
veteran's traumatic arthritis of the metatarsal phalangeal 
joint of the right foot, from January 1, 2004.  

6.  On or after January 1, 2004 the evidence does not 
demonstrate the veteran's post operative residuals of the 
veteran's traumatic arthritis of the metatarsal phalangeal 
joint of the right foot, resulted in incompletely healed 
surgical wounds, stumps from a recent amputation, 
immobilization of a major joint, house confinement, the use 
or crutches or a wheelchair or prohibited weight-bearing.  


CONCLUSION OF LAW

The criteria for extension of a temporary total convalescent 
rating on or after January 1, 2004, have not been met.  
38 C.F.R. § 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in January 2004, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claim.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Relevant Laws and Regulations.  A temporary total disability 
rating (100 percent) for convalescence purposes will be 
assigned without regard to the other provisions of the rating 
schedule when it is established by a report of hospital 
discharge that there is a need for post hospital 
convalescence.  The temporary total rating may be assigned 
for a period of 1, 2 or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  Total ratings may be assigned where treatment was 
for a service-connected disability resulting in, surgery 
necessitating at least one month of convalescence, surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint, application of 
a body cast, or the necessity for house confinement.  
38 C.F.R. § 4.30 (2006).  

Factual Background and Analysis.  The Board notes as a 
threshold matter that service connection was granted for 
traumatic arthritis of the metatarsal phalangeal joint of the 
right foot in a December 1992 rating decision.  VA records 
document the veteran had surgery for correction of a bunion 
on his right foot on November 17, 2003.  In an April 2004 
rating decision, a temporary 100 percent rating was assigned 
effective November 17, 2003 based on surgical treatment 
requiring a period of convalescence.  The veteran has 
asserted the 100 percent rating assigned for a period of 
convalescence should be extended through the month of January 
2004.  

The regulation provides a temporary total rating may be 
assigned for period of 1, 2, or 3 months.  A total rating 
will be assigned when the treatment of the service connected 
disability results in surgery necessitating at least one 
month of convalescence.  

December 17, 2003 VA records indicate the veteran's surgical 
site retained 5 staples, was healing well, and that the 
veteran was cleared to begin work 4 hours a day beginning the 
next week.  December 30, 2003 VA record noted the veteran 
complained of right foot pain.  The healing incision of the 
right foot/great toe was within normal limits.  The plan 
instructed the veteran to increase has exercise as he was 
able to tolerate.  

A VA examination in January 2004 found the veteran was not 
using crutches, braces or a cane.  After standing for an hour 
he had foot pain.  He was working three hours a day.  

There is nothing in the records which demonstrates that on or 
after January 1, 2004 the veteran's right foot surgery 
resulted in incompletely healed surgical wounds, stumps from 
a recent amputation, immobilization of a major joint, house 
confinement, the use of crutches, a wheelchair, or prohibited 
weight-bearing.  

The preponderance of the evidence is against the extension of 
a total rating for a period of convalescence beyond January 
1, 2003.  



ORDER

The claim for an extension of a temporary total rating for 
convalescence is denied.  


REMAND

The veteran has stated he was unable to return to work on a 
full time basis since his foot November 2003 surgery.  The 
records indicate he was only able to work for three hours a 
day or only for a half day.  At his videoconference hearing 
before the undersigned in September 2007, the veteran 
testified he had quit his job because he was no longer able 
to stand on his feet due to his foot pain.  (T-11).  It does 
not appear from the evidence that the RO has considered the 
issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1995) for the service-connected 
issue on appeal.  Under Fisher v. Principi, 4 Vet. App. 57, 
60 (1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  Accordingly, the question of 
potential extraschedular consideration for the service-
connected disability pertinent to this appeal is raised by 
the record.  

The veteran also testified he was receiving treatment from a 
private physician, and was no longer going to VA.  An attempt 
to obtain those records should be accomplished before a final 
determination is entered by the Board.  Likewise, the veteran 
should be examined for VA purposes to determine the current 
severity of his right foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since January 2004 for his traumatic 
arthritis of the metatarsal phalangeal 
joint of the right foot, and particularly 
those mentioned at his September 2007 
video conference.  VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
podiatry examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to diagnosis any 
additional disorders of the right foot 
which developed as a result of his 
traumatic arthritis of the metatarsal 
phalangeal joint of the right foot, (such 
as hallux limitus, bunions, etc.), and to 
comment on the degree to which the 
veteran's traumatic arthritis of the 
metatarsal phalangeal joint of the right 
foot causes pain, and/or limits his 
ability to stand and walk.  The examiner 
also is asked to comment on whether the 
veteran's traumatic arthritis of the 
metatarsal phalangeal joint of the right 
foot may be considered to result in 
severe or moderate foot injury.  

3.  The veteran's claim for an increased 
rating for his traumatic arthritis of the 
metatarsal phalangeal joint of the right 
foot should be readjudicated, with 
consideration also given to whether an 
extraschedular evaluation is warranted.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


